DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 17, 2021 has been entered.
Claims 24-29 and 31-42 are presented for examination, with Claims 24 and 33 being in independent form.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 31 and 32 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claims 31 and 32 depend from Claim 30, now cancelled.  It is not clear where those claims are intended to depend from, rendering them indefinite. For purposes of 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24-29, 31-37, and 39-42 are rejected under 35 U.S.C. 103 as being unpatentable over JP2012030613 (“Masaaki”), cited in an IDS and provided by Applicants with a machine translation thereof, in view of EP1506893 (“Koser”), also cited in an IDS and provided by Applicants with a machine translation thereof.
	Regarding Claim 24, Masaaki discloses a method of guiding a vehicle user (M in Fig. 10) approaching or exiting a vehicle (Figs. 9 & 10; [0026]-[0027]), the method comprising: 
	projecting, by means of illumination from one or more light sources associated with the vehicle (i.e., headlamp, tail lamp 12 in Figs. 2 and 10), a distinct illuminated path on the ground extending between the vehicle and a location remote from the vehicle (entrance 32 in Fig. 10; [0028]), wherein the distinct illuminated path projected on the ground corresponds substantially to an actual path traversed by the user between the vehicle and the location remote from the vehicle (entrance 32 in Fig. 10; [0028]); 

	progressively projecting the distinct illuminated path on the ground (using controller 24 in Fig. 2; [0016]-[0018]) as the user moves between the vehicle and the location remote from the vehicle such that the actual path of the user is progressively illuminated on the ground as the user moves between the vehicle and the location remote from the vehicle (illuminating feet of the driver M, then swiveling the movable light source in the direction and at the same speed of the driver M towards the door; Fig. 10; [0027]-[0028]), wherein projecting the distinct illuminated path on the ground comprises selectively activating one or more light sources of a plurality of light sources (i.e., headlamp, tail lamp 12 in Figs. 2 and 10; [0027]-[0028]).
	Masaaki fails to specifically disclose the light sources being arranged in a matrix.
	However, Koser teaches the light sources being arranged in a matrix (6 in Fig. 2; [0019]).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to have provided the lighting method including the plurality of light sources as disclosed by Masaaki and arranged the plurality of light sources in a matrix as taught by Koser, in order to provide individual control of the plurality of light sources on the detected object, as evidenced by Koser ([0019], lines 7-10).

	Regarding Claim 25, Masaaki further discloses continuing to project the distinct illuminated path on the ground when the user arrives at the vehicle or at the location set by a timer”; [0028]).

	Regarding Claim 26, Masaaki further discloses tracking the movement of the vehicle user relative to the vehicle by at least one of the following: communicating with a mobile communications device in the possession of the user, and by means of one or more cameras associated with the vehicle (i.e., tracking driver M’s speed which is holding a mobile terminal 13; [0027]; [0018]; [0028]).

	Regarding Claim 27, Massaki further discloses storing a predefined path extending between the vehicle and the location remote from the vehicle, wherein the distinct illuminated path projected on the ground corresponds substantially to the stored predefined path (lighting program, previously registered course; [0027]-[0028]; Fig. 9).

	Regarding Claim 28, Massaki further discloses wherein the stored predefined path corresponds to an actual path previously traversed by the user between the vehicle and the location remote from the vehicle (lighting program, previously registered course; [0027]-[0028]; Fig. 9).

	Regarding Claim 29, Masaaki further discloses projecting the distinct illuminated path on the ground, or commencing projection of at least part of the distinct illuminated path on the ground, when the user exits the vehicle or when the user is detected at the location remote from the vehicle ([0027]-[0028]; Fig. 10).

	Regarding Claim 31, the combination of Masaaki in view of Koser, as applied to Claim 24, further teaches progressively activating selected light sources in the matrix such that the distinct illuminated path is progressively projected on the ground (6 in Fig. 2; [0019] of Koser).

	Regarding Claim 32, the combination of Masaaki in view of Koser, as applied to Claim 24, further teaches selectively activating the light sources in the matrix in dependence upon a detected location of the vehicle user in the vicinity of the vehicle, wherein the light sources are selectively activated to illuminate the ground at the detected location of the user (6 in Fig. 2; [0019] of Koser).

	Regarding Claim 33, Masaaki discloses a light guidance system for a vehicle (Fig. 2; [0017]-[0019]; Figs. 9 & 10; [0026]-[0027]), the system comprising: 
	one or more light sources associated with the vehicle (i.e., headlamp, tail lamp 12 in Figs. 2 and 10) and configured to project at least part of a distinct illuminated path on the ground between the vehicle and a location remote from the vehicle (entrance 32 in Fig. 10; [0028]); 

	a controller configured to selectively activate the one or more light sources to illuminate the ground at the location of the user (controller 24 in Fig. 2; [0016]-[0018]),
	wherein the distinct illuminated path projected on the ground corresponds substantially to an actual path traversed by the user between the vehicle and the location remote from the vehicle (Fig. 10; [0027]-[0028]), and 
	wherein the system is configured to track the movement of the vehicle user between the vehicle and the location remote from the vehicle and to progressively illuminate the ground along an actual path traversed by the user (illuminating feet of the driver M, then swiveling the movable light source in the direction and at the same speed of the driver M towards the door; Fig. 10; [0027]-[0028]), and
	one or more vehicle light units having a plurality of light sources, each light source being arranged to illuminate a distinct region of the ground in the vicinity of the vehicle (i.e., headlamp, tail lamp 12 in Figs. 2 and 10; [0027]-[0028]).
	Masaaki fails to specifically disclose the light sources being arranged in a matrix.
	However, Koser teaches the light sources being arranged in a matrix (6 in Fig. 2; [0019]).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to have provided the lighting system including the plurality of light sources as disclosed by Masaaki and arranged the plurality of light sources in a matrix as taught by Koser, in order to provide individual 

	Regarding Claim 34, the combination of Masaaki in view of Koser, as applied to Claim 33, further teaches wherein, in use, one or more of the light sources in the matrix are selectively activated to project at least part of the distinct illuminated path on the ground (6 in Fig. 2; [0019] of Koser).

	Regarding Claim 35, Masaaki further discloses wherein the one or more vehicle light units comprise one or more of the following: headlights, reverse lights, side lights and auxiliary lights of the vehicle (12 in Fig. 10 of Masaaki; [0028]).

	Regarding Claim 36, Masaaki further discloses wherein the one or more locating devices comprises either or both of one or more transmitters and one or more receivers that are associated with the vehicle and configured to communicate with a mobile communications device in the possession of the user (i.e., for tracking driver M’s speed which is holding a mobile terminal 13; [0027]; [0018]).

	Regarding Claim 37, Masaaki further discloses wherein the one or more locating devices comprises one or more cameras associated with the vehicle ([0017]).

or PEPS/ePEPs protocols ([0017]).

	Regarding Claim 40, Masaaki further discloses wherein the mobile communications device is a mobile phone or key fob ([0018]).

	Regarding Claim 41, Masaaki further discloses a light guidance system (Fig. 2; [0017]-[0019]; Figs. 9 & 10; [0026]-[0027]) configured to perform the method of Claim 24.

	Regarding Claim 42, Masaaki further discloses a vehicle (10 in Fig. 10) comprising the light guidance system (Fig. 2; [0017]-[0019]; Figs. 9 & 10; [0026]-[0027]) of Claim 33.

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over JP2012030613 (“Masaaki”), cited in an IDS and provided by Applicants with a machine translation thereof, in view of EP1506893 (“Koser”), also cited in an IDS and provided by Applicants with a machine translation thereof, and further in view of U.S. Patent Publication No. 2014/0091709 (“Choi”).
	Regarding Claim 38, the combination of Masaaki in view of Koser, as applied to Claim 33, fails to teach a plurality of receiver units associated with the vehicle and wherein the controller is configured to determine the location of the vehicle user based 
	However, Choi teaches a plurality of receiver units associated with the vehicle and wherein the controller is configured to determine the location of the vehicle user (120L, 120R, 120C in Fig. 2; [0040], lines 11-16) based upon at least one of the following: relative strengths and time of flight of the signals received by each receiver unit from the mobile communications device (the receivers are triangulating location based on signal strength; [0067]).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to have provided the light guidance system as disclosed by the combination of Masaaki in view of Koser with the receivers as taught by Choi, in order to determine whether the user is approaching or travelling away from the vehicle, as evidenced by Choi ([0074]).

Response to Arguments
Applicants’ arguments filed February 17, 2021 have been fully considered but they are not persuasive.
	Applicants argue with respect to independent Claim 24, and similarly with respect to independent Claim 33, in essence that:
	Because Masaaki does not teach or suggest all of the features recited by independent claim 24, Applicant submits that the 35 U.S.C. § 102(a)(1) rejections of claim 24 and claims 25-29 and 41, which all depend from claim 24, should be withdrawn and such action is respectfully requested. Applicant further submits that Koser fails to cure the deficiencies of Masaaki because Koser does not teach or suggest - and actually teaches away from - “progressively projecting the distinct illuminated path on the ground as the user moves between the vehicle and 

	The examiner cannot concur with Applicants argument because, it is Masaaki not Koser that is cited for the limitations of progressively projecting the distinct illuminated path on the ground, using controller 24 in Fig. 2 of Masaaki, see also paragraphs [0016]-[0018] of Masaaki; as the user moves between the vehicle and the location remote from the vehicle such that the actual path of the user is progressively illuminated on the ground as the user moves between the vehicle and the location remote from the vehicle, see the illuminating of the feet of the driver M, then swiveling the movable light source in the direction and at the same speed of the driver M towards the door in Fig. 10 of Masaaki, see also paragraphs [0027]-[0028] of Masaaki; wherein projecting the distinct illuminated path on the ground comprises selectively activating one or more light sources of a plurality of light sources, see, i.e., headlamp, tail lamp 12 in Figs. 2 and 10 of Masaaki, see also paragraphs [0027]-[0028] of Masaaki.
	Masaaki discloses all the claimed limitations except for the light sources being arranged in a matrix.  Koser is merely cited for this arrangement, see 6 in Fig. 2 of Koser, see also paragraph [0019] of Koser.
	As for the motivation to combine Koser and Masaaki, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to have provided the lighting method including the plurality of light sources as disclosed by Masaaki and arranged the plurality of light sources in a matrix as taught by 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO C FERNANDEZ whose telephone number is (571)272-7050.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 1-(571) 272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/PEDRO C FERNANDEZ/Examiner, Art Unit 2844   

/ALEXANDER H TANINGCO/Supervisory Patent Examiner, Art Unit 2844